Citation Nr: 1106101	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for lumbar spinal strain with degenerative disc disease (DDD).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for sensory lumbar radiculopathy of the right lower extremity as 
secondary to lumbar spine disability.

3.  Entitlement to an initial compensable evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1987 to August 
1987.  He also had service in the Army National Guard, with a 
period of Active Duty for Training (ACDUTRA) from July 10, 1999, 
to July 24, 1999.  The disabilities on appeal stem from an injury 
received during that period of ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for the disabilities and assigned the disability 
evaluations noted above, effective September 24, 2004-the date 
on which the Veteran filed for service connection.  The Veteran 
timely appealed those assigned disability evaluations.

In his June 2007 substantive appeal, the Veteran indicated that 
he wished to have a hearing before a Veterans Law Judge on 
appeal.  A videoconference hearing was scheduled for April 2008.  
However, such hearing was cancelled by the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran was last examined in July 2005 
for his claimed disabilities.  In his notice of disagreement in 
June 2006, he indicated that his disabilities have worsened.  The 
Veteran submitted further evidence of problems with his headache 
disorder, including VA treatment records from October 2006.  
Moreover, in the January 2011 brief submitted by the Veteran's 
representative, it was again noted that his claimed conditions 
had worsened during the pendency of the appeal.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new 
examination where a veteran claims the disability is worse than 
when originally rated and the available evidence is too old to 
adequately evaluate the current severity); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report was 
approximately two years old); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Consequently, the Board finds that new 
examinations are warranted to determine the current severity of 
the Veteran's disabilities so that they may be properly assessed.

Moreover, it appears that the Veteran has received VA treatment 
from the Fayetteville, North Carolina, VA Medical Center.  Those 
records do not appear to have been obtained and associated with 
the claims file.  On remand, such should be accomplished.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify 
any private treatment that he may have had 
for any of his claimed disabilities since 
2004.  After securing the necessary release 
forms, attempts to obtain and associate those 
identified records with the claims file 
should be made by VA.  If VA is unable to 
obtain those identified records and further 
attempts would be futile, such should be 
noted in the claims file and the Veteran 
should be so notified so that he can make an 
attempt to obtain those records on his own 
behalf.

2.  Obtain relevant VA treatment records 
since September 2004 from the Fayetteville VA 
Medical Center and any other VA medical 
facility where the Veteran may have received 
treatment.  Associate such records with the 
claims file.

3.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA orthopedic examination in order to 
determine the current nature and severity of 
his lumbar spine disability.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted, including x-rays, and 
the results reported in detail.  

The VA examiner should conduct range of 
motion testing, with commentary on symptoms 
like painful motion, functional loss due to 
pain, excess fatigability, weakness, and 
additional disability during flare-ups, and 
specifically comment on the following:

(a)	Whether there is any ankylosis, 
either favorable or unfavorable, of the 
Veteran's lumbar spine.

(b)	Whether the Veteran has 
intervertebral disc syndrome, and if 
so, identify the number of 
incapacitating episodes involving 
physician-prescribed bed rest, if any, 
within the last 12-month period.

The VA examiner should also conduct 
neurologic testing to evaluate the right 
lower extremity radiculopathy.  The examiner 
should state whether the Veteran's 
radiculopathy is analogous to incomplete or 
complete paralysis of the right lower 
extremity, with complete paralysis being 
defined as the foot dangling and dropping, 
without any active movement possible below 
the knee, or weakened flexion of the knee (or 
very rarely) lost.  If incomplete paralysis 
is found, the examiner should state whether 
such is mild, moderate, moderately severe, or 
severe with marked muscular atrophy.  

A rationale must be provided for any opinion 
expressed.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

4.  Schedule the Veteran for a VA neurologic 
examination with a physician in order to 
determine the current nature and severity of 
his migraine headaches.  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

After examination of the Veteran and review 
of the claims file, the VA examiner should 
specifically comment on the number of 
prostrating attacks associated with migraine 
headaches that the Veteran experiences on 
average, and comment on their effect, if any, 
on his economic productivity.  

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims for 
increased evaluation for migraine headaches, 
lumbar spine and right lower extremity 
radiculopathy disabilities.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

